UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
ANTHONY ULYSSES HOLMON,                   )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )                  Civil Action No. 14-0938 (RBW)
                                          )
ARAMARK, et al.,                          )
                                          )
                  Defendants.             )
_________________________________________ )


                                 MEMORANDUM OPINION

       On June 10, 2014, the defendants filed a motion to dismiss. The Court advised the

plaintiff of his obligations under the Federal Rules of Civil Procedure and the local rules of this

Court to respond to the motion, and specifically warned the plaintiff that, if he did not respond to

the motion by July 23, 2014, the Court would treat the motion as conceded. The plaintiff’s

deadline since has been extended to August 15, 2014. To date, the plaintiff neither has filed an

opposition to the motion and nor has requested more time to do so. Accordingly, the Court will

grant the defendants’ motion as conceded.


       An Order accompanies this Memorandum Opinion.


                                                     /s/
                                                     REGGIE B. WALTON
                                                     United States District Judge

DATE: September 2, 2014